Citation Nr: 0717006	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  01-06 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Buffalo, New York


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from July 1952 to April 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 RO rating decision 
that reopened and denied a claim for service connection for a 
low back disorder.  

In an April 2003 decision, the Board reopened the veteran's 
claim for service connection for a low back disorder and also 
remanded the claim for further development.  

In an August 2005 decision, the Board denied the veteran's 
claim.  The veteran then appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In January 2007, the parties (the veteran and the VA 
Secretary) filed a joint motion which requested that the 
Board decision be vacated and remanded.  A January 2007 Court 
order granted the motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The January 2007 joint motion (noted above) indicated, in 
part, that the veteran's service personnel records could 
contain such information as unit and duty assignments, 
personnel actions, promotions, and injury-related performance 
modifications.  It was noted that VA should attempt to obtain 
such potentially relevant records, and that there was no 
discussion in the Board decision of whether such records were 
necessary.  The Board notes, however, that a request for the 
veteran's entire personnel file was made in August 2003 
pursuant to a claim for service connection for post-traumatic 
stress disorder.  A November 2003 response from the NPRC 
indicated that such records were mailed.  The information 
forwarded by such facility included some service personnel 
records.  A copy of a 1984 letter from NPRC to the veteran 
indicated that they had been unable to locate the records 
needed to answer his inquiry.  It was noted that if the 
records were there on July 12, 1973, they would have been 
destroyed in the area that suffered the most damage in the 
fire on that date and may have been destroyed.  

The veteran's service medical records are essentially 
unavailable.  A February 1992 response from the National 
Personnel Records Center (NPRC) indicated that such records 
were reportedly destroyed in the 1973 fire at that facility.  
The joint motion reported that it was unclear whether the RO 
requested records of unit sick reports or requested records 
pursuant to NA Forms 13075 and 13055 for situations where the 
veteran's service records are lost or destroyed.  The Board 
notes that in a September 2003 letter to the veteran, the RO 
requested that he identify all the units that he was assigned 
to, the dates he went to sick call for a back disability, and 
the places of hospitalization for a back disability.  The 
veteran was also requested to complete and return the 
enclosed NA Form 13055, Request for Information Needed to 
Reconstruct Medical Data, and the enclosed NA Form 13075, 
Questionnaire about Military Service.  The veteran did not 
respond to the September 2003 letter.  "The duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  However, as remand is required for other 
reasons, the veteran should be afforded another opportunity 
to provide the requested information.

The joint motion further indicated that the veteran should 
have been advised that he could present alternative evidence 
to substantiate his alleged in-service back injury and that 
the VA is required to notify the veteran that it made 
reasonable attempts to obtain pertinent federal records, but 
was either unable to obtain them or determined that it was 
reasonably certain that any additional efforts to obtain such 
records would be futile.  While the Statement of the Case did 
state that his service medical records were likely destroyed 
in the NPRC fire, the file contains no specific notice 
advising the veteran that he could submit alternate forms of 
evidence, nor a specific finding that further efforts to 
obtain the records would be futile.  Additionally, a specific 
finding was not made that further efforts to obtain VA 
treatment records dating prior to 1986 (the earliest date of 
VA treatment records in the claims file) would be futile.  
Thus, remand is required.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Thus, on remand the RO should provide 
corrective notice.  

Accordingly, the issue is REMANDED for the following:  

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that advises 
the veteran that a disability rating and 
effective date will be assigned if 
service connection is awarded, to include 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Ask the veteran to provide the names 
and addresses of all medical care 
providers who have treated him 
for his low back condition since 
discharge.  After securing the necessary 
release, the RO should obtain any records 
not already associated with the claims 
file.  Additionally, relevant VA 
treatment records from the Albany and 
Syracuse VA medical facilities since 
January 2005 should be requested

3.  Ask the veteran to identify all 
medical providers who have treated him 
for low back problems since his 
separation from service.  After receiving 
this information and any necessary 
releases, contact the named medical 
providers and obtain copies of the 
related medical records which are not 
already in the claims folder.  

4.  Advise the veteran that his service 
medical records and most of his personnel 
records are unavailable and presumed 
destroyed in the 1973 fire at the 
National Personnel Records Center.  
Further advise him that alternative 
sources of evidence can be considered 
including: statements from service 
medical personnel; "Buddy" certificates 
or affidavits; state or local accident 
and police reports; employment physical 
examinations; medical evidence from 
hospitals, clinics and private physicians 
by which or by whom a veteran may have 
been treated, especially soon after 
separation; letters written during 
service; photographs taken during 
service; pharmacy prescription records; 
and insurance examinations.  Ask him to 
submit any information or evidence he has 
concerning alternative evidence.  

5.  Ask the veteran to identify all units 
he was assigned to, the dates he went on 
sick call, and the dates and places of 
hospitalization for his low back 
condition.  Provide NA Forms 13075 and 
13055 for him to complete.

6.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate service department office, 
and request a search for all unit sick 
and morning reports during the veteran's 
period of service.  If more details are 
required to conduct such a search, the 
veteran should be asked to provide the 
necessary information.  

The results of such request, whether 
successful or unsuccessful, should be 
documented in the claims file, and the 
veteran informed of any negative results.  
Specifically, the notice to the veteran 
should state the following information:  
(i) The identity of the records VA was 
unable to obtain; (ii) An explanation of 
the efforts VA made to obtain the 
records; (iii) A description of any 
further action VA will take regarding the 
claim, including, but not limited to, 
notice that VA will decide the claim 
based on the evidence of record unless 
the veteran submits the records VA was 
unable to obtain; and (iv) A notice that 
the veteran is ultimately responsible for 
providing the evidence.  

7.  With respect to service medical 
records, service personnel records, and 
relevant VA treatment records dating 
prior to 1986, determine whether any 
other requests for these records should 
be made or whether any further attempts 
to obtain these Federal records would be 
futile.  Written documentation of any 
further development action or 
determination that further attempts to 
obtain the records would be futile should 
be placed in the claims file.  

8.  Review the claims file to ensure that 
all of the foregoing requested 
development has been completed.  If it is 
not, the AOJ should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

9.  Thereafter, review the veteran's claim 
for service connection for a low back 
disorder.  If the claim is denied, issue a 
supplemental statement of the case to the 
veteran and his representative and provide 
an opportunity to respond, before the case 
is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



